Citation Nr: 0103993	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  97-27 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a shrapnel wound of the left 
knee, on appeal from the initial grant of service connection.

2.  Entitlement to a compensable evaluation for service-
connected scars, residuals of shrapnel wounds of the left 
lower leg, on appeal from the initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty for more than eleven years, 
with the last period of active service ending in July 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA), on appeal from a 
June 1997 rating determination by the Newark, New Jersey, 
Regional Office (RO) which established service connection for 
shrapnel wound residuals of the left knee and assigned a 10 
percent evaluation.  Service connection was also established 
for scar, residuals of shrapnel wounds of the left lower leg 
and a noncompensable evaluation was assigned.  This case was 
previously before the Board in February 1998 and remanded for 
additional development and adjudication.  


FINDINGS OF FACT

1.  Neither scars with repeated ulceration nor tender and 
painful scars are currently present.

2.  Scars which affect limitation of function of the left 
lower leg have not been demonstrated.


CONCLUSION OF LAW

The criteria for a compensable rating for scar of the left 
lower leg have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.118, Code 7804 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a rating decision dated in March 1997, the RO granted the 
veteran service connection for scars, residual shrapnel wound 
of the left lower leg and assigned a noncompensable 
evaluation, based primarily on a March 1997 VA examination 
report.

On VA examination in March 1997 the veteran reported that 
while serving in the military he was struck with shrapnel in 
the region of the left lower leg.  Some shrapnel was removed 
from his lower leg, however residual shrapnel was left in 
place.  At one point after discharge from the military a 
piece of shrapnel extruded itself from his left leg.  The 
veteran did relatively well after discharge until several 
years ago when he noticed some aching and discomfort.  His 
main complaint at the time of examination was of aching 
discomfort in his knee.

Examination revealed several small scars consistent with 
previous shrapnel in the medial aspect of the left tibia.  
The area was not especially tender to palpation and the 
examiner was unable to palpate any shrapnel specifically.  X-
rays of the left tibia were within normal limits.  The 
clinical impression was residuals of shrapnel wound of the 
left lower leg region.  There was no muscle impairment and 
discomfort was intermittent.  The examiner concluded that 
there was no disability from the left lower leg.

During his personal hearing in October 1997, the veteran 
testified that he had problems sleeping at night due to 
cramps and pain in his left lower leg, which happened 15 to 
20 days during the course of a month.  The veteran testified 
that he worked in construction from 1986 to 1996 as a 
supervisor and that his disability did not significantly 
affect his performance.  For the last 10 years he worked as 
building inspector and that more recently his left leg began 
giving out on him.  His disability as not caused him to lose 
time from work.  The veteran testified that he cannot sit for 
prolonged periods.  The veteran denied any problems with the 
scars themselves.  

Also of record is a statement from the veteran's wife, a 
registered nurse, relating her observations of the veteran's 
physical condition subsequent to active duty.  She stated 
that she has known the veteran since 1976 and that he has 
always suffered from severe left leg pain.  Specifically his 
complaint was of a constant deep ache through the entire 
knee, which exacerbates to a stabbing pain radiating down his 
shin with strenuous exercise or periods of inactivity.  He 
also suffers from excruciating muscle cramping in the calf 
and thigh of the left leg, which is not triggered by an 
specific action.  He had become apprehensive and avoided many 
normal activities (movies, driving, shopping) for fear of an 
incapacitating cramp.  The symptoms occur on a daily basis 
and are exacerbating noticeably.  Anti-inflammatory 
medications have been moderately effective but cause gastric 
discomfort.  When the pain is severe, moist heat is applied 
and weight-bearing activities curtailed.  Heat and massage 
are helpful for severe cramping.  She stated that the 
veteran's ability to lead a normal life has been diminished 
by his leg injury.  

On VA examination in December 1999, the examiner reported the 
veteran's history of a shrapnel wound to the left lower 
extremity.  No surgery was required but over the years 
numerous pieces of shrapnel have come to the surface through 
the skin.  Examination of the lower leg revealed a .5 x .5 
centimeter depressed and depigmented scar of the left medial 
knee.  It was not painful to touch and did not interfere with 
the range of motion of the knee.  The examiner reported that 
there was no evidence of scarring of the lower leg. 


Analysis

All relevant facts have been properly developed, and no 
further assistance to the veteran is required in order to 
comply with the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2000).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (1999); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  

In this case, the RO has issued a SOC that does not 
explicitly reflect consideration of the propriety of the 
initial rating, or include discussion of whether "staged 
ratings" would be appropriate in the veteran's case.  
However, the Board does not consider it necessary to remand 
this claim to the RO for issuance of an SOC on this issue.  
The RO issued a rating decision in June 1997 based on a 
review of the entire rating period including consideration of 
all of the evidence then of record.  The June 1997 rating 
decision was discussed in the July 1997 SOC.  Thus, the RO 
effectively considered the appropriateness of its initial 
evaluation under the applicable rating criteria.  Thus, a 
remand of this matter for explicit consideration of Fenderson 
is unnecessary.

The veteran's service-connected scar is currently rated under 
38 C.F.R. § 4.118, Code 7804.  A 10 percent rating may be 
assigned under Code 7804 for superficial scars that are 
tender and painful on objective demonstration. In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2000).

A review of the medical evidence reveals very few, if any, 
clinical findings attributable to the scar, including when 
the veteran recently underwent VA examination in 1999.  
Although he complained of lower leg cramping, he indicated on 
examination and through testimony that the scars themselves 
were not a problem.  Further the VA examiner in 1997 had 
described the scars as small with no residual muscle damage.  
As such, a noncompensable evaluation for the veteran's 
service-connected scars are the proper rating under the 
provisions of Code 7804.  

Compensable ratings may also be assigned under Codes 7803 and 
7805 for superficial scars that are poorly nourished, with 
repeated ulceration, or that limit the function of the part 
affected.  The evidence in this case does not support the 
assignment of a compensable evaluation for the veteran's left 
calf scar residuals under either of the applicable Codes as 
the recent evidence does not show that the scar is poorly 
nourished with repeated ulceration or that it limits function 
of the left lower leg.  There is no evidence of the 
symptomatology required for a 10 percent rating under Codes 
7803 and 7805.  

In support of the veteran's claim the Board has a statement 
from the veteran's wife, a registered nurse.  However, her 
statement refers to the disability of the veteran's left 
knee, which is a separate service-connected disability.   
Further development of the claim for an increased rating for 
the left knee disability is addressed in the remand portion 
of this decision.

It is also important to acknowledge that separate grant of 
service connection is in effect for the the veteran's left 
knee disability.  As indicated above, a 10 percent rating has 
been granted for shrapnel wound residuals of the left knee.  
The symptoms attributable to this disorder should not be 
considered when evaluating the degree of disability 
associated with left lower leg scars so as to avoid the 
possibility of "pyramiding."  See 38 C.F.R. § 4.14 (2000).  
The rating warranted for the left knee disability is the 
subject of the remand portion of this decision.

Thus, the current level of disability shown is encompassed by 
the rating assigned and with due consideration to the 
provision of 38 C.F.R. § 4.7, a compensable evaluation is not 
warranted for any portion of the time period under 
consideration.  Therefore a preponderance of the evidence is 
against the claim for a compensable rating for scar residuals 
of the left calf and that the benefit-of-the-doubt rule does 
not apply.  38 U.S.C.A. § 5107(b) (West 1991).

Additionally, the clinical evidence does not show that the 
service-connected left lower leg scars presents such an 
unusual or exceptional disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards, as is 
required for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (2000).


ORDER

Entitlement to a compensable evaluation for scars, residuals 
shrapnel wound of the left lower leg is denied.  


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

The veteran has been granted service connection for shrapnel 
wound residuals of the left knee under 38 C.F.R. § 5257 for 
instability.  A post-service outpatient treatment report 
dated in February 1997 shows evidence of degenerative joint 
disease.  On VA examination in March 1997 the veteran 
complained of pain with movement of his knee.  Range of 
motion on the left knee was full, with pain on full flexion.  
The diagnosis was possible early posttraumatic arthritis of 
the left knee, mild.  More recently on VA examination in 
December 1999, the clinical impression was left knee pain and 
decreased range of motion due to degenerative joint disease.  
It is unclear whether the veteran's service-connected left 
knee disability is manifested by degenerative joint disease 
such that an increased rating is warranted.  The Board is not 
free to exercise its own judgment as to the extent to which 
degenerative joint disease contributes to the veteran's 
service-connected disability and is precluded, in fact, from 
exercising an opinion on any medical matter.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  Therefore complete 
orthopedic and radiological findings and definite diagnoses 
are needed.

A VA General Counsel opinion indicates that 38 C.F.R. § 4.71a 
authorizes the possibility of multiple ratings under Code 
5003 (and therefore Code 5010) and Code 5257, in situations 
where the claimant has arthritis and instability of the knee, 
when the arthritis produces limitation of motion in addition 
to the instability contemplated by Code 5257.  VAOPGCPREC 23-
97 (July 1, 1997).  If the veteran exhibits both recurrent 
subluxation/lateral instability as well as arthritis with 
limitation of motion, then he is entitled to consideration of 
separate compensable ratings under Diagnostic Codes 5010 and 
5257. 

Furthermore the last examination for evaluation purposes was 
conducted by VA in December 1999 and does not provide the 
specificity required by DeLuca v. Brown, 8 Vet.App. 202 
(1995) regarding functional loss due to pain.  Specifically, 
the examination report reflects the VA examiner's findings 
that range of motion was 3 to 115 degrees.  However, the 
examiner did not comment on the degree of the veteran's pain 
on motion of his left knee.  Therefore, the veteran should be 
afforded another VA examination so that his limitation of 
flexion and extension of his left knee can be measured with 
the examiner commenting on when painful motion begins.  The 
examining physician should again note how manifestations such 
as painful motion, weakness, and fatigability limit 
functional ability and range of motion.

The veteran asserted that he was hospitalized in May 1998 for 
left knee swelling at Mercy Hospital in Miami, Florida.  
Thereafter, the RO requested treatment records from Mercy 
Hospital from May 3, May 7, 1998.  The hospital submitted a 
statement of radiological services, presumably regarding 
treatment of the veteran's left knee.  However, no actual 
treatment records were submitted.  Because the actual 
treatment records of the veteran from Mercy Hospital have not 
yet been obtained (only the statement of services was 
submitted), before a decision is made regarding whether the 
veteran's is entitled to an increased evaluation, the RO must 
obtain all treatment records.

Lastly, it is noted that, in general, the degree of 
impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown,  7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown , 6 Vet. App. 396, 402 (1994).  However, in Fenderson 
v. West, 12 Vet. App. 119 (1999), the Court held that the 
rule from Francisco does not apply where the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for 
that disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  The RO, in determining entitlement to a higher 
rating, therefore should consider whether "staged" ratings 
are warranted.

In view of the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim, the case is REMANDED to the 
RO for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should take appropriate steps 
to obtain copies of all VA and private 
treatment records which are not already 
of record, pertaining to treatment of the 
veteran's service-connected left knee 
disorder.  All records obtained should be 
associated with the claims folder.  In 
particular, the RO should obtain and 
associate with the claims file the 
outpatient treatment records from Mercy 
Hospital in Miami, Florida.

3.  In the event the above development 
cannot be obtained, the RO should ensure 
that efforts to obtain the information 
requested above are fully demonstrated in 
the record.

4.  The veteran should undergo a VA 
orthopedic examination.  All indicated 
tests and studies, to include X-rays, 
should be completed and all findings 
reported in detail.  Limitation of motion 
should be specifically reported in 
degrees.  The examiner should also be 
instructed to set forth the history of 
symptoms as reported by the veteran as 
well as all pertinent findings.  The 
examiner should include a detailed 
account of all manifestations of the left 
knee disability found to be present.

The claims file, to include any evidence 
added to the record pursuant to paragraph 
#1 of this REMAND, should be made 
available to the examiner prior to the 
examination.  Following the examination 
and a review of the complete record in 
the claims file, the examiner is 
requested to provide detailed responses 
concerning the following questions:

a.  Does the veteran have recurrent 
subluxation or lateral instability 
of the left knee, and if he does, 
can such recurrent subluxation or 
lateral instability be described as 
slight, moderate, or severe?

b.  What is the range of motion of 
the veteran's left knee stated in 
terms of degrees of flexion and 
extension?

The examiner should provide an accurate 
assessment of the arthritis based upon 
the veteran's complaints of pain, 
particularly pain on motion and 
functional limitation resulting 
therefrom.  The examiner should be asked 
to answer the following questions:

c.  Does the veteran's left knee 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, the examiner should note 
the degree of additional range of 
motion loss due to these symptoms, 
or more specifically, should note 
the degree of movement at which any 
of such symptoms begin)?

d.  Does pain significantly limit 
functional ability during flare-ups 
or when the left knee is used 
repeatedly over a period of time 
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

With respect to the subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joint, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected left knee 
disorder, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected left knee disorder, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected left disorder.

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Upon completion of the above 
development, and any additional 
development deemed warranted by the 
record, the RO should readjudicate the 
claim in light of all additional evidence 
obtained.  The RO should evaluate the 
veteran's left knee disability under 
38 C.F.R. § 4.71a, to include the 
evaluation of both Codes 5010-5003 and 
5257 if indicated, to the extent 
VAOPGCPREC 23-97 (July 1, 1997) allows 
this.  This review should include 
consideration of the provisions of 38 
C.F.R. §§  4.40, 4.45 and 4.59 as well as 
all information added to the file since 
the last supplemental statement of the 
case.  The RO should consider whether 
"staged" ratings are warranted, in 
accordance with the Court's holding in 
Fenderson, supra.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
addressing the development undertaken 
pursuant to this remand action and citing 
all applicable legal criteria.  The 
veteran and his representative should be 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



